Citation Nr: 1744038	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  14-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1951 to July 1955.  He had additional Air National Guard service from April 1974 to August 1988.  His record indicates he had another 12 years of service, it is unclear if this was also in the Air National Guard or the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his wife testified at a Board hearing in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is so helpless due to his right arm, right hand, and left knee disorders as to be in need of the regular aid and attendance of another person.

2.  In addition to SMC (l) for aid and attendance, the Veteran has an independent 60 percent rating for chronic obstructive pulmonary disease (COPD), such that he meets the requirements for the intermediate rate between SMC (l) and (m). 


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation at the SMC (l) rate based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107, 5121 (West 2004); 38 C.F.R. §§ 3.350, 3.352(a), 3.1000 (2016).

2.  The criteria for special monthly compensation at the intermediate SMC rate between (l) and (m) based on compensation at the SMC(l) rate plus an independent disability rated at 50 percent (COPD-60 percent) have been met.  38 U.S.C.A. §§ 1114, 5107, 5121; 38 C.F.R. §§ 3.350, 3.352(a), 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The Veteran received appropriate notice in March and September 2010 letters.

Given the Board's favorable disposition of the claim of entitlement to SMC based on the need for aid and attendance, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

SMC

Special monthly compensation (SMC) at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 38 C.F.R. §§ 3.350 (b), 3.352(a).

Although the veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, it is logical to infer there is a threshold requirement that at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

A January 2001 rating decision granted entitlement to total disability based on individual unemployability (TDIU) effective January 3, 2000.  The limited analysis in the rating decision was that the "claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."

The Veteran filed a claim for SMC benefits in February 2010.  He was denied in a July 2010 rating decision.  At the time of his request, the Veteran was service-connected for chronic obstructive pulmonary disease (COPD) (60 percent from September 30, 1998), right shoulder impingement (30 percent from December 1, 1994), right shoulder nerve injury (20 percent from December 1, 1994), residuals of a left knee medial meniscectomy (10 percent from March 31, 1993), contracture of the right hand (10 percent from March 31, 1993), tinnitus (10 percent from March 31, 1993), hypertension (10 percent from March 31, 1993), bilateral hearing loss (0 percent from March 31, 1993), and allergic rhinitis (0 percent from March 31, 1993).  He had a combined 90 percent rating from September 30, 1998 and was granted TDIU effective January 3, 2000.

In an October 2016 rating decision, the Veteran's left knee disability was increased due to a total knee replacement.  He was awarded a 100 percent rating from March 31, 2016 to April 30, 2016, and a 30 percent rating effective May 1, 2017.  He was also awarded a noncompensable left knee scar rating effective March 31, 2016.  His combined rating changed to 100 percent effective March 31, 2016.
In May 1996, the Veteran was granted Social Security Administration (SSA) disability benefits.  SSA records noted the Veteran was disabled due to the following disabilities: frozen right shoulder, right median nerve deficit involving use of the right hand, medial meniscus tears of both knees, incompletely controlled hypertension, and a history of hiatal hernia.  The impairment from these disabilities prevented the claimant from: standing or walking more than 2 hours in an 8-hour day, lifting, carrying or handling small objects with his right arm and hand, lifting/carrying objects weighing more than 5 pounds; using his feet for repetitive movements as in the pushing and pulling of leg controls, and climbing or reaching.  The Veteran's "impairments prevent him from performing a full range of sedentary work activity."  The Veteran's prior work experience was "with the civil service," which he classified as "heavy" and he did not acquire any transferable skills.  He had a high school education.  

A November 2009 VA examination noted that the Veteran's right hand disability prevented: chores, shopping, exercise, traveling, and sports.  It severely restricted his recreation, bathing, dressing, toileting, and grooming.  It mildly impacted his feeding.  His right shoulder disability similarly impacted his activities of daily living, with the addition of moderately impacting his driving ability.  

In January 2010, the Veteran submitted VA aid and attendance examination filled out by his VA physician.  Notably, the "complete diagnosis" section related to the level of necessary assistance described in the remainder of the examination only listed "vertigo, arthralgia."  The Veteran was able to feed himself.  He could not prepare his own meals.  He did not need assistance with bathing and tending to other hygiene needs.  He was not legally blind.  He did not require nursing home care, he did not require medication management.  He was able to manage his own financial affairs.  He was noted to have paralysis of his upper radicular nerve group.  The physician did not describe the Veteran's restrictions related to his upper extremities, and noted "not applicable."  He was noted to have no restrictions on leaving his home or immediate premises.  Given that the physician noted "not applicable" under the limitations caused by his upper extremities and only listed "vertigo" and "arthralgia" as his current relevant diagnoses, the Board finds that this evaluation was inadequate.
An April 2010 VA treatment record noted the Veteran had a long history of pain in both knees requiring arthroscopic surgery.  On examination, he had limited motion with discomfort in both knees.  His physician ordered "homemaker/home health aide services."  The three activities of daily living criteria that he met were bathing, dressing, and transferring.  Additional services requested included "mobility/escorting, housekeeping, laundry."

In June 2010, the Veteran requested help making one of his home bathrooms "handicap accessible."  He noted he had problems with his shoulders and knees which resulted in difficulty getting in and out of his bathroom in its current state.  He also had a conflict with the home health services that were ordered, as he did not think that the program's response met his requests.  Although a message was left for the Veteran's physician and the patient advocate, the Veteran was told he would have to contact home health services again for further consideration.  The Board did not see an indication that this request was resolved for the Veteran.

Following the July 2010 rating decision denying SMC, the Veteran submitted an August 2010 request for reconsideration, and noted that his physician had authorized home health aide services because the Veteran could not bathe or dress himself.  The Veteran felt this was sufficient evidence to grant SMC for aid and attendance.

Notably, in a March 2011 rating decision aid and attendance benefits were granted for the Veteran's wife, who was noted to have early Alzheimer's type dementia and needed constant supervision.

In April 2011, the Veteran was afforded a VA aid and attendance examination.  The examiner noted the Veteran was service-connected for COPD, an upper arm condition with paralysis of his upper radicular nerve group, tinnitus and hypertension.  The Veteran reported being able to drive short distances; however, his wife drove him to the examination as he was unable to drive long distances.  He used his left arm to do any activities as his right arm was very limited.  Despite being right-handed, he was unable to use his right arm in a "meaningful fashion."  He ate with his left arm.  He used a cane due to bilateral knee pain.  He was not "permanently bedridden."  He wore corrective lenses and was able to see the television and read with those.  He was capable of managing his benefit payments; although he required assistance due to his right arm.  He had trouble getting in and out of the tub and required assistance for bathing.  He was unable to lift his right arm and hand usefully to put on a shirt.  He had a fall six months prior and had difficulty balancing because of the lack of motion of his right arm and the unpredictability of use of his right arm.  "Thus, when he stands, he has to rock to get up and appears somewhat unstable."  On a typical day, he stays home and watches television.  He was "not physically active and, therefore, his COPD does not cause additional limitation.  His right upper arm is most significantly limiting aside from his knees in the general sense currently."  On physical examination, he required assistance taking off his shirt.  His lungs were clear with no wheezing, rhonchi or rales.  His lower extremities had normal strength.  His right arm had diminished range of motion.  "His hand grip, he is able to grip my hand but with 4 to 4+/5 strength and describes fine motor motion difficulty."  The examiner did not indicate if this was the right hand that was tested.  He used a can in his left hand, and needed the cane due to bilateral knee pain.  He was able to walk 30 feet with a cane.  He was able to leave the home.  He required assistance to get dressed, to bathe, and to prepare food and do his bills.  He was able to walk short distances to get to the car and to drive short distances around town.

In May 2011, the Veteran was afforded joint, nerve, and respiratory evaluations.  The Veteran was noted to be service connected for COPD at 60 percent.  He reported a dry cough.  He was able to walk the length of his house, but not much more than that, so less than 50 feet.  He reported asthma attacks which occur from March to May on a daily basis for which he uses a rescue inhaler.  He did not climb steps and he was not physically active.  His breathing medications included a mometasone inhaler, formoterol inhaler, and he was on allergy immunotherapy.  On physical evaluation, his lungs had diminished air movement diffusely.  The Veteran was diagnosed with COPD with limited ambulation as noted above.  Pulmonary function tests showed no obstruction at baseline with no significant improvement after bronchodialatortherapy.  His lung volumes demonstrated mild restriction.  It appears to note 77 percent FEV1/FVC, 60 percent FVC, 75 percent FEV1, and 101% DLCO. 
Regarding the Veteran's joint and peripheral nerves, which occurred in service when he had "what sounds like a television fall not his right shoulder," he underwent surgery in 1990 which ultimately resulted in a frozen shoulder.  He also had a nerve injury to his right arm with the trauma such that he has "for many, many years had no use of his arm."  His arm is held against his body in the frozen position and range of motion was described as "markedly reduced."  He had no useful use of his right hand.  His right fingers were held in flexion, his thumb was unable to oppose them in a normal fashion.  He was right-handed, but had learned to eat with his left hand, and anything he is able to do he completed with his left hand.  His wife had to assist him with dressing, shaving, and tying his shoes.  The Veteran reported constant pain in his right shoulder for which he used codeine, but it did not control the pain.  His right shoulder pain was severe at all times and his use of his hand did not vary.  His shoulder and right arm pain do not impact his ability to stand or walk.  "However, it does make him more likely to fall as he is unable to balance as well and he has an unrelated problem of benign positional vertigo."  When he has an episode of vertigo, he is unable to put his right hand out to stabilize or grab anything.  His right hand weakness impacts his daily activities in that he cannot do anything with his right hand.  He had no pain in his right hand; however, any motion in his right shoulder caused an increase in pain.  On range of motion testing of his shoulder, after one attempt he had a marked increase in pain and after 3 repeated motions, he was "wincing unbearable pain which did not resolve with sitting quietly."  His four fingers were held at 90 degrees of flexion at the MCP joint, 150 degrees of flexion at the PTP joint, and 15 degrees of flexion at the DIP joint.  He was unable to oppose his thumb to his palm or pinkie with 1.5 cm and 1.2 cm gaps, respectively.  He had diminished sensation in all fingers and the palm of his hands.  "Though his right arm appears atrophied from the forearm distally of a mild degree, the circumference of the right forearm compared to the left was not significantly different."  He was assessed with degenerative hypertrophy of the acromioclavicular joint and "essentially frozen" right shoulder.  He also had severe degenerative joint disease of the right shoulder with severe pain on a constant basis.  He had paralysis of the upper radicular nerve group of the right arm resulting in limited motion of his right upper extremity and essentially no use of his right upper extremity.

An August 2015 VA audiology record noted the Veteran had complaints of increased vertigo.  The Veteran noted his service-connected tinnitus increased with the onset of his vertigo.  The record does not indicate that his vertigo is due to his service-connected tinnitus and hearing loss.  

A private March 2016 treatment record noted the Veteran had moderate to severe degenerative changes in the medial compartment of his left knee, and a medial meniscus tear.  He underwent left total knee arthroplasty.

A September 2016 knee VA examination noted the Veteran had a torn medial meniscus from 1990.  After arthroplasty he continued to have pain and restricted range of motion so he underwent a total knee replacement   He continued to have pain (5 out of 10), which worsened with walking.  He could not jog or squat, and he had pain going up and down the stairs.  He could not fully extend his knee, and his range of motion was noted to be from 30 to 90 degrees.  He was noted to be unable to walk for distance, needed the use of a cane, and developed swelling with walking.

In July 2017, the Veteran and his wife provided testimony in support of his SMC claim at a Board hearing.  The Veteran's representative noted that on his 2010 claim the Veteran only indicated he had vertigo and arthropathy, but his representative noted that he actually had multiple service-connected disabilities that prevented him from doing things such as dressing, preparing meals, and bathing himself.  The Veteran stated that his right hand and right shoulder disabilities were the main disabilities that prevented him from doing things.  Additionally, his COPD was a problem.  His representative asked him if he could demonstrate how high he could raise his right arm and the Veteran replied that he could not raise his arm.  He said "I have no use of my right shoulder and hand."  Restriction caused by his right arm included that he could not put his clothes on, button his shirts, bathe or hygiene, shave, brush his teeth, etc.  He stated that his wife helped him with all of these activities.  She also set out his medication for him to take every day.  He stated he also has vertigo "real bad."  He would fall often and could not catch himself with his right hand, so he was using a cane.  He noted that even with the cane he still fell quite often.  He noted that he does not drive due to his right arm, and his wife had to "chauffeur" him around.  When asked if he left his house frequently, the Veteran indicated that he "left" his house to sit on his front porch.  The Veteran reported that his disabilities were difficult for him, but more so for his wife.  The representative noted that the Veteran's wife also had aid and attendance.  She stated that she stays home "almost every day of the week."  They tried to go to church on Sunday and Wednesday nights, but his wife was having trouble getting up and down, and she had trouble helping the Veteran up and down their stairs.  His wife "push[ed] him and wheel him back down" all by herself.  The Veteran noted that he turned down home health care through VA because he did not like that it was so costly for the government for someone to come help him bathe two days per week, when he needed help every day.  He treated his COPD with breathing treatment twice a day.  His representative noted that when the Veteran filed his 2010 claim for aid and attendance he was able to feed himself with his left hand, but his wife had to prepare his meals.  Regarding when he leaves the house, he noted he left for doctor appointments and to go to church, but otherwise he stayed in his home or sat on his porch.  He felt his largest functional impairments were due to his right hand and shoulder, and COPD.

There is no statutory or regulatory requirement that the service-connected disability resulting in the need for aid and attendance be rated as 100 percent disabling.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.352; compare with 1114(s) (requiring the service connected disability be rated as total in order to grant benefits based upon being permanently housebound).  Rather, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance and not there be a constant need.  38 C.F.R. § 3.352 (a).  The evidence in this case illustrates that the service-connected right shoulder, right hand, and right arm nerve damage disabilities resulted in his need of personal assistance to perform at least some activities of daily living.  The Veteran is unable to care for himself and requires the assistance of his wife.  Both the April 2011 VA aid and attendance examiner and his VA physician found that he was unable to care for his dressing and undressing, bathing, toileting, and leaving his home without assistance.  The Veteran also had difficulty standing from a seated position due to his left knee and right arm disabilities, which resulted in unbalance and the possibility of falling.  In terms of the criteria for aid and attendance benefits, the Board notes that his service-connected right shoulder, right arm nerve, right hand contracture, and left knee disabilities were the cause of his inability to attend to his activities of daily living, particularly his combined right arm disabilities.  The Board finds that the Veteran requires the aid and attendance of another person.  Thus, special monthly compensation based on the need for regular aid and attendance of another person is warranted and the benefit sought on appeal is granted.

Additional SMC considerations

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  As of this decision, the Veteran now is in receipt of SMC at the "l" rate (for required aid and attendance). 

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (m); 38 C.F.R. § 3.350 (c).  SMC at the "n" rate addresses the loss of use or anatomical loss of both arms or both legs, blindness in both eyes, or loss of use of one arm and one leg.  SMC at the "m" and "n" rates are not applicable for the current Veteran.  While the Veteran has loss of use of one arm (his right arm), his service-connected disabilities have not resulted in the loss of use of both arms or legs; blindness in both eyes; or the loss of use of one arm and one leg.  The Board notes that in March 2016 the Veteran underwent a left total knee replacement, and as such as a prosthesis in place.  However, his natural left knee action is not prevented.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natura use of the joint (as is the case here) or whether necessary motion is otherwise controlled.  See 38 C.F.R. § 3.350(c)(2).  

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114 (o); 38 C.F.R. § 3.350 (e). 

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350 (e)(2). 

Determinations for entitlement to the "o" rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350 (e). 
38 U.S.C.A. § 1114 (p) provides for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114 (p); 38 C.F.R. § 3.350 (f). 

The Veteran does not meet the requirements for additional ratings under SMC "o" rate and intermediate "p" ratings, as his service-connected disabilities are limited to right arm/hand, left knee, and noncompensably rated hearing loss. 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114 (l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114 (p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114 (l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114 (p).  38 C.F.R. § 3.350 (f)(3).  Here, the Veteran has a rating for COPD in excess of 50 percent (60 percent), which was not used to afford the Veteran's SMC at the "l" rate due to the need for aid and attendance.  As such, his COPD warrants entitlement to the next-higher intermediate rate

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114 (l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114 (p).  38 C.F.R. § 3.350 (f)(4).  Here, the Veteran does not have a single disability rated as 100 percent disabling (he had temporary 100 percent rating for his left knee based on total knee replacement surgery, but his left knee was considered in granting SMC(l)).  As the Veteran is not entitled to any additional SMC rates, the Board notes that he is not entitled to additional allowance under the "r" rates


ORDER

Entitlement to SMC based on the need for aid and attendance is granted.

Entitlement to the payment of SMC for the rating intermediate between (l) and (m) due to aid and attendance and an additional disability independently ratable at 50 percent (COPD) is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


